Citation Nr: 0739741	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
April 1960.  He died in October 2003; the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran died in October 2003.

2.  The veteran's death certificate lists the immediate cause 
of death as suspected pulmonary embolism, with no other 
conditions listed as having given rise to the immediate cause 
of death; an admission diagnosis two days before the 
veteran's death was acute myocardial infarction.  

3.  At the time of the veteran's death he was service 
connected for bilateral hearing loss, tinnitus, traumatic 
arthritis of the wrist, and left orchiectomy due to cancer of 
the left testicle.  

4.  At the time of the veteran's death he did not have any 
claims pending.  

5.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service or service-connected 
disabilities.  

6.  No service-connected disability contributed substantially 
or materially to the veteran's demise.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).  

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160, 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
January 2004, well before the RO adjudicated the claim.  

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from her, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the appellant's behalf.  The RO did not specifically request 
that the appellant submit any evidence she had pertaining to 
this claim.  However, as will be seen, the record already 
contains all of the evidence necessary to adjudicate the 
claim, and there is no reasonable possibility that any other 
evidence exists that controverts the evidence of record.  
Thus, a remand for the sole purpose of informing the 
appellant that she should submit any evidence or information 
she has that pertains to her claim is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

The appellant was not apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, because the appellant's claim for accrued benefits 
will be denied for lack of a pending claim, and because the 
cause-of-death claim will be denied, notification regarding 
the criteria for assigning disability ratings and for award 
of an effective date is not necessary, and a remand for that 
purpose is not warranted.  See Sabonis, supra.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its review of issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.

The veteran was diagnosed with cancer of the left testicle 
while in service.  The cancerous testicle was removed in 
1959, and he was treated with Cobalt therapy.  As a 
consequence, at his request he was afforded a Physical 
Evaluation Board and was medically discharged from the Navy 
in 1960.  The veteran's SMRs show no complaint or history of 
a pulmonary disease.  A March 1992 letter from a VA physician 
to the veteran noted that there had been no recurrence of the 
cancer and no metastasis.  At the time of the veteran's death 
he was service connected for bilateral hearing loss, 
tinnitus, traumatic arthritis of the wrist, and left 
orchiectomy due to cancer of the left testicle.  The evidence 
also shows that the veteran had been wheelchair bound since 
1990 due to morbid obesity, degenerative joint disease of the 
knees, deconditioning, and neuropathy.  

The veteran was admitted to a VA Medical Center in October 
2003 with an admission diagnosis of acute myocardial 
infarction.  He died two days later.  His death certificate 
shows the cause of death was "suspected pulmonary 
embolism," with no other conditions listed as having given 
rise to the immediate cause of death.  At the time of the 
veteran's death he had no claims pending with VA.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
disability, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312(a) (2007).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, as noted, the veteran's death was attributed to 
suspected pulmonary embolism, with no other conditions listed 
as having given rise to the immediate cause of death.  It 
also appears that he had a heart disability.  There is no 
medical evidence in the record that the veteran was ever 
treated for any pulmonary or heart-related problem while in 
service, nor is there any post-service attribution of a 
pulmonary disease or heart disorder to the veteran's military 
service.  An award based on either being related to military 
service is therefore not warranted.

The appellant has acknowledged that her husband's death was 
not directly caused by any of his service-connected 
disabilities.  She contends, however, that his service-
connected disabilities contributed to a general decline in 
his health, which in turn resulted in his inability to care 
for himself, including an inability to maintain his physical 
conditioning, which led, she contends, to his hospitalization 
for pneumonia immediately preceding his death from pulmonary 
embolism.  She also contends that he was exposed to ionizing 
radiation related to atomic testing while in service, and 
that this resulted in his testicular cancer.  She contends 
that three of his shipmates died of cancer, which she 
attributes to this exposure to ionizing radiation, and 
suggests that this contributed to her husband's testicular 
cancer which began the whole process that she contends led to 
his death.  The appellant also submitted a writing that 
appears to have been obtained from the World Wide Web that 
discusses pulmonary embolism in great detail.  

The appellant's arguments are unavailing because they do not 
show that the veteran's death was proximately due to or the 
result of a service-connected condition.  The veteran did not 
die of cancer, and there is no suggestion in the medical 
record of testicular cancer or treatment therefor as being a 
cause of pulmonary or heart problems, so the arguments 
related to the veteran's testicular cancer or his purported 
exposure to ionizing radiation with implications of cancer 
caused thereby are not relevant to the instant claim.  
Regarding the article discussing pulmonary embolism, the 
Board notes that it is general in nature, and is unrelated to 
the specific circumstances of the veteran's military service, 
his death, or any connection between the two.  Finally, as 
regards the appellant's contention that the veteran's 
service-connected disabilities contributed to a general 
decline in his health that led to his death from pulmonary 
embolism, the Board notes that there is no credible medical 
evidence of record supporting that contention.  Moreover, 
there is no evidence of record showing that the appellant has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the cause 
of the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the appellant's own assertions as to the cause of the 
veteran's death have no probative value.  

Turning to the appellant's claim for accrued benefits, the 
Board notes that accrued benefits are benefits to which the 
veteran was entitled at the time of his death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
Upon the death of a veteran, any accrued benefits are payable 
to his spouse, or to others if the spouse is not alive.  
38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Under 38 
U.S.C.A. § 5121(c), a claim for accrued benefits requires 
that the veteran must have had a claim pending for such 
benefits at the time of his death.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) cert. denied, 525 U.S. 834 
(1998).  

A review of the claims file indicates that none of the 
veteran's claims for service connection or increased ratings 
filed during his lifetime were pending at the time of his 
death.  Likewise, there was no other benefits claim.  See 38 
C.F.R. § 3.160(c) (defining "pending claim" as an application 
that has not been finally adjudicated); 38 C.F.R. § 3.160(d) 
(defining "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review).  As the 
evidence in the claims file at the date of the veteran's 
death does not show any pending claim, the appellant's claim 
for accrued benefits must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  The evidence does not show 
that a disability that was incurred in or aggravated by 
active service, or which was proximately due to or the result 
of a service-connected condition, was either a principal or 
contributory cause of the veteran's death.  The evidence does 
not show that the appellant is entitled to accrued benefits.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


